     ALEX G. TSE, CSBN 152348
 1   United States Attorney
     DEBORAH LEE STACHEL
 2
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
     Telephone: (415) 268-5611
 6   Facsimile: (415) 744-0134
     E-Mail: Tina.Naicker@SSA.gov
 7
 8   Attorneys for Defendant

 9                                      UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11
                                                     )       Case No.: 4:18-cv-01764-KAW
12   ELVIRA ALEJANDRE PONCE GARCIA,                  )
                                                     )       JOINT STIPULATION AND
13                   Plaintiff,                      )       [PROPOSED] ORDER FOR EXTENSION
                                                     )       OF TIME TO FILE AND SERVE
14          vs.                                      )       ANSWER, CERTIFIED
     NANCY A. BERRYHILL,                             )       ADMINISTRATIVE RECORD, AND TO
15   Acting Commissioner of Social Security          )       MODIFY BRIEFING SCHEDULE.
                                                     )
16                   Defendant.                      )
                                                     )
17                                                   )

18
19           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,

20   that the time for Defendant to file the certified administrative record (CAR) and Answer to

21   Plaintiff’s Complaint be extended from October 11, 2018 to October 24, 2018. This is

22   Defendant’s second request for extension. Good cause exists to grant Defendant’s request for

23   extension. Defendant needed additional time for the preparation of the paper Certified

24   Administrative Record (CAR) and for attorney review following receipt of the CAR to prepare

25   the Answer and/or responsive pleading. Defendant makes this request in good faith with no

26   intention to unduly delay the proceedings. Defendant apologizes for the belated request for

27   extension, but was out on sick leave from the flu/acute pneumonia and sought an additional

28

     JS for Extension of Time and PO;                                      Case No. 4:18-cv-01764-KAW

                                                         1
 1   extension of time as soon as reasonably practicable. The parties further stipulate that the Court’s
 2   Scheduling Order shall be modified accordingly.
 3
 4                                                Respectfully submitted,
 5
     Dated: October 24, 2018                      /s/ Steven Rosales
 6
                                                  (*as authorized by email by legal assistant E. Perez
 7                                                  on October 23, 2018)
                                                  STEVEN ROSALES
 8                                                Attorney for Plaintiff
 9
10
     Dated: October 24, 2018                      ALEX G. TSE
11                                                Acting United States Attorney
                                                  DEBORAH LEE STACHEL
12                                                Regional Chief Counsel, Region IX
13                                                Social Security Administration

14
                                           By     /s/ Tina L. Naicker
15                                                TINA L. NAICKER
                                                  Special Assistant U.S. Attorney
16                                                Attorneys for Defendant
17
18                                                ORDER
19   APPROVED AND SO ORDERED:
20
21
22           10/24/18
     DATED:_______________________                _____________________________________
23                                                THE HONORABLE KANDIS A. WESTMORE
                                                  UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

     JS for Extension of Time and PO;                                    Case No. 4:18-cv-01764-KAW

                                                      2
